Citation Nr: 1633743	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension.

(The issue of service connection for a heart disability, to include as secondary to hypertension, will be addressed in a separate Board decision)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Washington, DC Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Huntington, West Virginia RO.

In June 2016, the Veteran presented sworn testimony during a Video Conference Board hearing in Huntington, West Virginia, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

While this matter initially came before the Board of Veterans' Appeals (Board) on from a March 2014 rating decision that denied service connection for a heart disability, the Board finds that this disability was too narrowly construed.  In his April 2014 substantive appeal, the Veteran contended that "I was diagnosed with hypertension within a year of leaving the service [...] I am positive that the hypertension has caused the heart problems. Given this assertion, the Board finds that the Veteran's perfected claim for service connection for a heart disability includes a claim for hypertension. See Clemmons v. Shinseki, 23 Vet. App. 1   (2009). As such, the AOJ subsequent adjudication of this issue was unnecessary as the issue was already on appeal.  

FINDING OF FACT

The Veteran was diagnosed with hypertension, manifesting to a degree of ten percent, within one year of active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Since the Board is granting the Veteran's appeal for service connection for hypertension there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim given that any error would be harmless.

Hypertension

The Board finds that the criteria for service connection for hypertension have been met.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The evidence shows that current hypertension manifested to a degree of 10 percent disability within one year of service.  The Veteran testified in his June 2016 hearing that he was informed by his doctor that he was diagnosed with hypertension within one year of his separation of service, and that he began taking medication for hypertension within that year.  The Board finds that this testimony is credible and that the Veteran is competent to report a diagnosis related to him from medical professionals, and the fact that he was prescribed medication for the condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.") 

Hypertension is considered a chronic cardiovascular-renal disease, and VA will presume hypertension was incurred in service if it manifested to a degree of 10 percent disability within one year after separation, regardless of an in-service diagnosis.  38 C.F.R. §§ 3.307, 3.309(a).  The Veteran in his June 2016 testimony described that within a year of separation he went to see medical professional about his hypertension and that this medical professional, Dr. J., prescribed medication to control his hypertension, which he was told he would have to continue to use indefinitely.  A 10 percent rating is warranted for hypertension requiring continuous medication to control it. See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Board emphasizes that the Veteran has found to be credible and competent to relate that Dr. J., his primary medical provider, treated his hypertension within one year of service separation.  In sum, the Veteran's primary care provider diagnosed the Veteran with hypertension and started him on medication in 1978 within one year of his October 1977 separation from active duty.  Further, a 10 percent disability is warranted for hypertension that requires continuous medication for control.  See 38 C.F.R. § 4.104 , Diagnostic Code 7101.Thus, the records demonstrates that the Veteran was diagnosed with hypertension, manifested to 10 percent disability, within a year of service, and service connection is presumed.  See 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for hypertension is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


